Exhibit 10.45

Resolution Media Terms and Conditions

 

TERMS AND CONDITIONS FOR PAY-FOR-CALL ADVERTISING FOR RESOLUTION MEDIA CLIENTS

DEFINITIONS

“Ad” means any advertisement provided by Agency on behalf of an Advertiser.

“Advertiser” means the advertiser for which Agency is the agent under an
applicable IO.

“Advertising Materials” means artwork, copy, or active URLs for Ads.

“Affiliate” means, as to an entity, any other entity directly or indirectly
controlling, controlled by, or under common control with, such entity.

“Agency” means the advertising agency listed on the applicable IO.

“CPA Deliverables” means Deliverables sold on a cost per acquisition basis.

“CPC Deliverables” means Deliverables sold on a cost per click basis.

“CPL Deliverables” means Deliverables sold on a cost per lead basis.

“CPM Deliverables” means Deliverables sold on a cost per thousand impression
basis.

“Deliverable” or “Deliverables” means the inventory delivered by Media Company
(e.g., impressions, clicks, or other desired actions).

“IO” means a mutually agreed insertion order that incorporates these Terms,
under which Media Company will deliver Ads on Sites for the benefit of Agency or
Advertiser.

“Media Company” means the publisher listed on the applicable IO.

“Media Company Properties” are websites specified on an IO that are owned,
operated, or controlled by Media Company.

“Network Properties” means websites specified on an IO that are not owned,
operated, or controlled by Media Company, but on which Media Company has a
contractual right to serve Ads.

“Policies” means advertising criteria or specifications made conspicuously
available, including content limitations, technical specifications, privacy
policies, user experience policies, policies regarding consistency with Media
Company’s public image, community standards regarding obscenity or indecency
(taking into consideration the portion(s) of the Site on which the Ads are to
appear), other editorial or advertising policies, and Advertising Materials due
dates.

“Representative” means, as to an entity and/or its Affiliate(s), any director,
officer, employee, consultant, contractor, agent, and/or attorney.

“Site” or “Sites” means Media Company Properties and Network Properties.

“Terms” means these Standard Terms and Conditions for Internet Advertising for
Media Buys One Year or Less, Version 3.0.

“Third Party” means an entity or person that is not a party to an IO; for
purposes of clarity, Media Company, Agency, Advertiser, and any Affiliates or
Representatives of the foregoing are not Third Parties.

“Third Party Ad Server” means a Third Party that will serve and/or track Ads.

I. INSERTION ORDERS AND INVENTORY AVAILABILITY

a. IO Details. From time to time, Marchex Sales, Inc. a Delaware corporation and
wholly-owned subsidiary of Marchex, Inc. with its principal place of business at
4425 Spring Mountain Road, Suite 210, Las Vegas NV 89103 (“Media Company”) and
Agency may execute IOs that will be accepted as set forth in Section I(b). As
applicable, each IO will specify: (i) the type(s) and amount(s) of Deliverables,
(ii) the price(s) for such Deliverables, (iii) the maximum amount of money to be
spent pursuant to the IO, (iv) the start and end dates of the campaign, and
(v) the identity of and contact information for any Third Party Ad Server if
applicable. Other items that may be included are, but are not limited to,
reporting requirements, any special Ad delivery scheduling and/or Ad placement
requirements, and specifications concerning ownership of data collected.

b. Availability; Acceptance. Media Company will make commercially reasonable
efforts to notify Agency within two (2) business days of receipt of an IO signed
by Agency if the specified inventory is not available. Acceptance of the IO and
these Terms will be deemed the earlier of (i) written (which, unless otherwise
specified, for purposes of these Terms, will include paper, fax, or e-mail
communication) approval of the IO by Media Company and Agency, or (ii) the
display of the first Ad impression by Media Company, unless otherwise agreed on
the IO. Notwithstanding the foregoing, modifications to the originally submitted
IO will not be binding unless approved in writing by both Media Company and
Agency.

c. Revisions. Revisions to accepted IOs will be made in writing and acknowledged
by the other party in writing.

d. Advertiser shall be responsible for obtaining and maintaining any computer
and phone equipment (and the like) and ancillary products (collectively, the
“Equipment”) needed to access and use the enhanced information and data services
provided under this Agreement (collectively, the “Advertising Services”), which
Advertising Services include, without limitation, the reporting and delivery of
Advertiser’s associated Performance Data and User Volunteered Data in various
media (collectively, the “Data”). Advertiser shall also be responsible for
maintaining appropriate security safeguards with respect to property for which
it maintains ownership, control, use under license and/or access, including
without limitation, its Equipment, its account, passwords and files, any Data
acquired hereunder, any Confidential Information, access and all uses of the
Advertising Services and Data through its account or its Equipment. Advertiser
shall be solely responsible for its use of the Advertiser Data.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Advertiser will not (and will not cause any third party to), directly or
indirectly: reverse engineer, decompile or disassemble the Advertising Services
or any software, documentation or data related to the Advertising Services
(collectively, “Software”); modify or create derivative works based on the
Advertising Services or any Software; or copy (except for archival purposes),
lease, distribute or otherwise transfer rights to the Advertising Services or
any Software; or remove any proprietary notices or labels. Advertiser may access
Media Company websites solely to manage its account. Advertiser may not
disseminate any information on the Media Company websites, nor, with the
exception of those automated means expressly made available by Media Company (if
any), use any automated means to access the Media Company websites, including
without limitation, agents, scripts, robots, or spiders. Advertiser agrees not
to interfere with the proper working of any Media Company website. The parties
acknowledge and agree that Advertiser will be deemed responsible for each of its
Affiliates, customers, subcontractors, licensees, representatives, and agents,
and their respective compliance with the terms of this Agreement. Advertiser
shall not have the right to re-assign the call-through telephone numbers
provided by Media Company for the purposes of the Advertising Services (the
“Media Company Numbers”) or to use them other than as explicitly set out herein
without the prior written consent of Media Company. All Media Company Numbers
remain the property of Media Company, pursuant to agreements with its various
telephone carriers and vendors, and are made available to Advertiser solely for
use in accordance with the terms and conditions of this Agreement. The parties
acknowledge and agree that Advertiser’s use of any Media Company Numbers may be
further limited by, among other factors, changes to telephone carrier terms,
changes in carrier relationships, guidelines recommended by Federal, state or
local regulators, or changes to applicable law and regulation from time to time.

e. Recording of calls under the Advertising Services (“Recorded Call Services)
is part of an optional product feature. Advertiser may elect not to use such
product feature in connection with the Advertising Services. To the extent that
Advertiser elects to use such product feature, the terms of this subsection
shall apply. Advertiser understands that when a person (the “Caller”) calls a
Media Company Number, such call may be recorded and, therefore, Advertiser or
its contractors or agents, at the direction of Advertiser, shall advise all
Callers to Media Company Numbers prior to any connection to Advertiser that each
call is subject to recording and monitoring (the “Recorded Call Notice”). In
connection therewith, Advertiser shall use all available product functionality
or other available means to ensure that the call receives the appropriate
Recorded Call Notice prior to connection with the Advertiser designated
telephone number(s); will be automatically advised that each call is subject to
recording and monitoring prior to the connection of the telephone call to the
Advertiser through the Media Company Number (the “Recorded Call Message”). If
Advertiser has opted to record calls hereunder (“Recorded Call Service”),
Advertiser represents, warrants and agrees that in connection with its use of
the Recorded Call Service, that Advertiser has reviewed the legality of
recording, monitoring, storing, and divulging telephone calls, that Advertiser
is

permitted to engage in those activities, and that Advertiser shall use the
Recorded Call Service in full compliance with all applicable laws and
regulations. Advertiser represents and warrants that it has reviewed the
proposed usage of the Media Company system with its legal counsel, and that
Advertiser has established proper procedures to protect the privacy of, and
otherwise comply with all applicable laws with respect to, Callers and the Call
Receivers. In the event the Recorded Call Message requires a revision in order
to comply with applicable law, then Advertiser shall promptly notify Media
Company in writing of that fact, proposing the exact language that Advertiser
requires to comply with the applicable laws. Advertiser must notify Media
Company in the event it learns of a required revision to the Recorded Call
Message. Advertiser agrees and acknowledges that Media Company accepts no
responsibility for (1) the legality of recording, monitoring, storing and/or
divulging telephone calls and (2) the legality of the language used in the
Recorded Call Message. Advertiser agrees and acknowledges that applicable laws
and regulations may require that Advertiser provide notice to and/or receive
express consent and permission from, in writing or otherwise, all agents
(including employees), independent contractors, and/or other persons who receive
telephone calls recorded by the Recorded Call Service (the “Call Receivers”).
Advertiser agrees, acknowledges, represents and warrants that it will provide
and/or obtain all notices, consents, and permission relating to Call Receivers,
as required by applicable laws and regulations.

II. AD PLACEMENT AND POSITIONING

a. Compliance with IO. Media Company will comply with the IO, including all Ad
placement restrictions, and, except as set forth in Section VI(c), will create a
reasonably balanced delivery schedule. Media Company will provide, within the
scope of the IO, an Ad to the Site specified on the IO when such Site is visited
by an Internet user. Any exceptions will be approved by Agency in writing.

b. Changes to Site. Media Company will use commercially reasonable efforts to
provide Agency at least 10 business days prior notification of any material
changes to the Site that would materially change the target audience or
materially affect the size or placement of the Ad specified on the applicable
IO. Should such a modification occur with or without notice, as Agency’s and
Advertiser’s sole remedy for such change, Agency may cancel the remainder of the
affected placement without penalty within the 10-day notice period. If Media
Company has failed to provide such notification, Agency may cancel the remainder
of the affected placement within 30 days of such modification and, in such case,
will not be charged for any affected Ads delivered after such modification.

c. Technical Specifications. Media Company will submit or otherwise make
electronically accessible to Agency final technical specifications within two
(2) business days of the acceptance of an IO. Changes by Media Company to the
specifications of already-purchased Ads after that two (2) business day period
will allow Advertiser to suspend delivery of the affected Ad for a reasonable
time (without impacting the end date, unless otherwise agreed by the parties) in
order to (i) send revised Advertising Materials; (ii) request that Media

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Company resize the Ad at Media Company’s cost, and with final creative approval
of Agency, within a reasonable time period to fulfill the guaranteed levels of
the IO; (iii) accept a comparable replacement; or (iv) if the parties are unable
to negotiate an alternate or comparable replacement in good faith within five
(5) business days, immediately cancel the remainder of the affected placement
without penalty.

d. Editorial Adjacencies. Media Company acknowledges that certain Advertisers
may not want their Ads placed adjacent to content that promotes pornography,
violence, or the use of firearms, contains obscene language, or falls within
another category stated on the IO (“Editorial Adjacency Guidelines”). Media
Company will use commercially reasonable efforts to comply with the Editorial
Adjacency Guidelines with respect to Ads that appear on Media Company
Properties, although Media Company will at all times retain editorial control
over the Media Company Properties. For Ads shown on Network Properties, Media
Company and Agency agree that Media Company’s sole responsibilities with respect
to compliance with these Editorial Adjacency Guidelines will be to obtain
contractual representations from its participating network publishers that such
publishers will comply with guidelines substantially similar to Editorial
Adjacency Guidelines on all Network Properties and to provide the remedy
specified below to Agency with respect to violations of Editorial Adjacency
Guidelines on Network Properties. Should Ads appear in violation of the
Editorial Adjacency Guidelines, Advertiser’s sole and exclusive remedy is to
request in writing that Media Company remove the Ads. In cases where a makegood
and a credit can be shown to be commercially infeasible for the Advertiser,
Agency and Media Company will negotiate an alternate solution. After Agency
notifies Media Company that specific Ads are in violation of the Editorial
Adjacency Guidelines, Media Company will make commercially reasonable efforts to
correct such violation within 24 hours. If such correction materially and
adversely impacts such IO, Agency and Media Company will negotiate in good faith
mutually agreed changes to such IO to address such impacts. Notwithstanding the
foregoing, Agency and Advertiser each acknowledge and agree that no Advertiser
will be entitled to any remedy for any violation of the Editorial Adjacency
Guidelines resulting from: (i) Ads placed at locations other than the Sites, or
(ii) Ads displayed on properties that Agency or Advertiser is aware, or should
be aware, may contain content in potential violation of the Editorial Adjacency
Guidelines.

For any page on the Site that primarily consists of user-generated content, the
preceding paragraph will not apply. Instead, Media Company will make
commercially reasonable efforts to ensure that Ads are not placed adjacent to
content that violates the Site’s terms of use. Advertiser’s and Agency’s sole
remedy for Media Company’s breach of such obligation will be to submit written
complaints to Media Company, which will review such complaints and remove
user-generated content that Media Company, in its sole discretion, determines is
objectionable or in violation of such Site’s terms of use.

III. PAYMENT AND PAYMENT LIABILITY

a. Invoices. The initial invoice will be sent by Media Company upon completion
of the first month’s delivery, or within 30 days of completion of the IO,
whichever is earlier. Invoices will be sent to Agency’s billing address as set
forth on the IO and will include information reasonably specified by Agency,
such as the IO number, Advertiser name, brand name or campaign name, and any
number or other identifiable reference stated as required for invoicing on the
IO. All invoices (other than corrections of previously provided invoices)
pursuant to the IO will be sent within 90 days of delivery of all Deliverables.
Media Company acknowledges that failure by Media Company to send an invoice
within such period may cause Agency to be contractually unable to collect
payment from the Advertiser. If Media Company sends the invoice after the 90-day
period and the Agency either has not received the applicable funds from the
Advertiser or does not have the Advertiser’s consent to dispense such funds,
Agency will use commercially reasonable efforts to assist Media Company in
collecting payment from the Advertiser or obtaining Advertiser’s consent to
dispense funds.

Upon request from the Agency, Media Company should provide proof of performance
for the invoiced period, which may include access to online or electronic
reporting, as addressed in these Terms, subject to the notice and cure
provisions of Section IV. Media Company should invoice Agency for the services
provided on a calendar-month basis with the net cost (i.e., the cost after
subtracting Agency commission, if any) based on actual delivery, flat-fee, or
based on prorated distribution of delivery over the term of the IO, as specified
on the applicable IO.

b. Payment Date. Agency will make payment 30 days from its receipt of invoice,
or as otherwise stated in a payment schedule set forth on the IO. Media Company
may notify Agency that it has not received payment in such 30-day period and
whether it intends to seek payment directly from Advertiser pursuant to Section
III(c), below, and Media Company may do so five (5) business days after
providing such notice.

c. Payment Liability. Unless otherwise set forth by Agency on the IO, Media
Company agrees to hold Agency liable for payments solely to the extent proceeds
have cleared from Advertiser to Agency for Ads placed in accordance with the IO.
For sums not cleared to Agency, Media Company agrees to hold Advertiser solely
liable. Media Company understands that Advertiser is Agency’s disclosed
principal and Agency, as agent, has no obligations relating to such payments,
either joint or several, except as specifically set forth in this Section III(c)
and Section X(c).

Agency agrees to make every reasonable effort to collect and clear payment from
Advertiser on a timely basis.

Agency’s credit is established on a client-by-client basis.

If Advertiser proceeds have not cleared for the IO, other advertisers from
Agency will not be prohibited from advertising on the Site due to such
non-clearance if such other advertisers’ credit is not in question.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Upon request, Agency will make available to Media Company written confirmation
of the relationship between Agency and Advertiser. This confirmation should
include, for example, Advertiser’s acknowledgement that Agency is its agent and
is authorized to act on its behalf in connection with the IO and these Terms. In
addition, upon the request of Media Company, Agency will confirm whether
Advertiser has paid to Agency in advance funds sufficient to make payments
pursuant to the IO.

If Advertiser’s or Agency’s credit is or becomes impaired, Media Company may
require payment in advance.

IV. REPORTING

a. Confirmation of Campaign Initiation. Media Company will, within two
(2) business days of the start date on the IO, provide confirmation to Agency,
either electronically or in writing, stating whether the components of the IO
have begun delivery.

b. Media Company Reporting. If Media Company is serving the campaign, Media
Company will make reporting available at least as often as weekly, either
electronically or in writing, unless otherwise specified on the IO. Reports will
be broken out by day and summarized by creative execution, content area (Ad
placement), impressions, clicks, spend/cost, and other variables as may be
defined on the IO (e.g., keywords).

Once Media Company has provided the online or electronic report, it agrees that
Agency and Advertiser are entitled to reasonably rely on it, subject to
provision of Media Company’s invoice for such period.

c. Makegoods for Reporting Failure. If Media Company fails to deliver an
accurate and complete report by the time specified, Agency may initiate makegood
discussions pursuant to Section VI, below.

If Agency informs Media Company that Media Company has delivered an incomplete
or inaccurate report, or no report at all, Media Company will cure such failure
within five (5) business days of receipt of such notice. Failure to cure may
result in nonpayment for all activity for which data is incomplete or missing
until Media Company delivers reasonable evidence of performance; such report
will be delivered within 30 days of Media Company’s knowledge of such failure
or, absent such knowledge, within 180 days of delivery of all Deliverables.

d. Notwithstanding anything to the contrary herein or contained in any separate
writing, Advertiser acknowledges and agrees that Media Company is solely
responsible for tracking and calculating the performance, delivery, and other
metrics in connection with the advertising service delivered hereunder,
including without limitation, all billable telephone calls (the “Calls”). ***
Notwithstanding the foregoing, the traffic measurements and data of Media
Company shall be determinative of the payment obligations hereunder.

V. CANCELLATION AND TERMINATION

a. Without Cause. Unless designated on the IO as non-cancelable, Advertiser may
cancel the entire IO, or any portion thereof, as follows:

i. With 14 days’ prior written notice to Media Company, without penalty, for any
guaranteed Deliverable, including, but not limited to, CPM Deliverables. For
clarity and by way of example, if Advertiser cancels the guaranteed portions of
the IO eight (8) days prior to serving of the first impression, Advertiser will
only be responsible for the first six (6) days of those Deliverables.

ii. With seven (7) days’ prior written notice to Media Company, without penalty,
for any non-guaranteed Deliverable, including, but not limited to, CPC
Deliverables, CPL Deliverables, CPA Deliverables, or cost-per-Call Deliverables,
as well as some non-guaranteed CPM Deliverables.

iii. With 30 days’ prior written notice to Media Company, without penalty, for
any flat fee-based or fixed-placement Deliverable, including, but not limited
to, roadblocks, time-based or share-of-voice buys, and some types of cancelable
sponsorships.

iv. Advertiser will remain liable to Media Company for amounts due for any
custom content or development (“Custom Material”) provided to Advertiser or
completed by Media Company or its third-party vendor prior to the effective date
of termination. For IOs that contemplate the provision or creation of Custom
Material, Media Company will specify the amounts due for such Custom Material as
a separate line item. Advertiser will pay for such Custom Material within 30
days from receiving an invoice therefore.

b. For Cause. Either Media Company or Agency may terminate an IO at any time if
the other party is in material breach of its obligations hereunder, which breach
is not cured within 10 days after receipt of written notice thereof from the
non-breaching party, except as otherwise stated in these Terms with regard to
specific breaches. Additionally, if Agency or Advertiser breaches its
obligations by violating the same Policy three times (and such Policy was
provided to Agency or Advertiser) and receives timely notice of each such
breach, even if Agency or Advertiser cures such breaches, then Media Company may
terminate the IO or placements associated with such breach upon written notice.
If Agency or Advertiser does not cure a violation of a Policy within the
applicable 10-day cure period after written notice, where such Policy had been
provided by Media Company to Agency, then Media Company may terminate the IO
and/or placements associated with such breach upon written notice. Upon any
termination, unless otherwise limited or restricted by applicable law or
regulation, Media Company may maintain archived Advertiser Data (as defined in
Section XIV(h) below) for at least *** following termination of the Agreement,
and, upon written request by Advertiser, will deliver such archived Advertiser
Data to Advertiser in a mutually agreed upon format (at Advertiser’s expense).
Media Company may delete Advertiser Data or recorded calls in accordance with
its then-effective storage protocols.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

c. Short Rates. Short rates will apply to canceled buys to the degree stated on
the IO.

VI. MAKEGOODS

Unguaranteed Deliverables. The predictability, forecasting, and conversions for,
CPC Deliverables, CPL Deliverables, CPA Deliverables, or cost-per-Call
Deliverables, may vary and guaranteed delivery, even delivery, and makegoods are
not available.

VII. BONUS IMPRESSIONS

a. With Third Party Ad Server. Where Agency uses a Third Party Ad Server, Media
Company will not bonus more than 10% above the Deliverables specified on the IO
without the prior written consent of Agency. Permanent or exclusive placements
will run for the specified period of time regardless of over-delivery, unless
the IO establishes an impression cap for Third Party Ad Server activity. Agency
will not be charged by Media Company for any additional Deliverables above any
level guaranteed or capped on the IO. If a Third Party Ad Server is being used
and Agency notifies Media Company that the guaranteed or capped levels stated on
the IO have been reached, Media Company will use commercially reasonable efforts
to suspend delivery and, within 48 hours of receiving such notice, Media Company
may either (i) serve any additional Ads itself or (ii) be held responsible for
all applicable incremental Ad serving charges incurred by Advertiser but only
(A) after such notice has been provided, and (B) to the extent such charges are
associated with overdelivery by more than 10% above such guaranteed or capped
levels.

b. No Third Party Ad Server. Where Agency does not use a Third Party Ad Server,
Media Company may bonus as many ad units as Media Company chooses unless
otherwise indicated on the IO. Agency will not be charged by Media Company for
any additional Deliverables above any level guaranteed on the IO.

VIII. FORCE MAJEURE

a. Generally. Excluding payment obligations, neither Agency nor Media Company
will be liable for delay or default in the performance of its respective
obligations under these Terms if such delay or default is caused by conditions
beyond its reasonable control, including, but not limited to, fire, flood,
accident, earthquakes, telecommunications line failures, electrical outages,
network failures, acts of God, or labor disputes (“Force Majeure event”). If
Media Company suffers such a delay or default, Media Company will make
reasonable efforts within five (5) business days to recommend a substitute
transmission for the Ad or time period for the transmission. If no such
substitute time period or makegood is reasonably acceptable to Agency, Media
Company will allow Agency a pro rata reduction in the space, time, and/or
program charges hereunder in the amount of money assigned to the space, time,
and/or program charges at time of purchase. In addition, Agency will have the
benefit of the same discounts that would have been earned had there been no
default or delay.

b. Related to Payment. If Agency’s ability to transfer funds to third parties
has been materially negatively impacted by an event beyond the Agency’s
reasonable control, including, but not limited to, failure of banking clearing
systems or a state of emergency, then Agency will make every reasonable effort
to make payments on a timely basis to Media Company, but any delays caused by
such condition will be excused for the duration of such condition. Subject to
the foregoing, such excuse for delay will not in any way relieve Agency from any
of its obligations as to the amount of money that would have been due and paid
without such condition.

c. Cancellation. If a Force Majeure event has continued for five (5) business
days, Media Company and/or Agency has the right to cancel the remainder of the
IO without penalty.

IX. AD MATERIALS

a. Submission. Agency will submit Advertising Materials pursuant to Section
II(c) in accordance with Media Company’s then-existing Policies. Media Company’s
sole remedies for a breach of this provision are set forth in Section V(c),
above, Sections IX (c) and (d), below, and Sections X (b) and (c), below.

b. Late Creative. If Advertising Materials are not received by the IO start
date, Media Company will begin to charge the Advertiser on the IO start date on
a pro rata basis based on the full IO, excluding portions consisting of
performance-based, non-guaranteed inventory, for each full day the Advertising
Materials are not received. If Advertising Materials are late based on the
Policies, Media Company is not required to guarantee full delivery of the IO.
Media Company and Agency will negotiate a resolution if Media Company has
received all required Advertising Materials in accordance with Section IX(a) but
fails to commence a campaign on the IO start date.

c. Compliance. Media Company reserves the right within its discretion to reject
or remove from its Site any Ads for which the Advertising Materials, software
code associated with the Advertising Materials (e.g. pixels, tags, JavaScript),
or the website to which the Ad is linked do not comply with its Policies, or
that in Media Company’s sole reasonable judgment, do not comply with any
applicable law, regulation, or other judicial or administrative order. In
addition, Media Company reserves the right within its discretion to reject or
remove from its Site any Ads for which the Advertising Materials or the website
to which the Ad is linked are, or may tend to bring, disparagement, ridicule, or
scorn upon Media Company or any of its Affiliates (as defined below), provided
that if Media Company has reviewed and approved such Ads prior to their use on
the Site, Media Company will not immediately remove such Ads before making
commercially reasonable efforts to acquire mutually acceptable alternative
Advertising Materials from Agency.

d. Damaged Creative. If Advertising Materials provided by Agency are damaged,
not to Media Company’s specifications, or otherwise unacceptable, Media Company
will use commercially reasonable efforts to notify Agency within two
(2) business days of its receipt of such Advertising Materials.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

e. No Modification. Media Company will not edit or modify the submitted Ads in
any way, including, but not limited to, resizing the Ad, without Agency’s
approval. Media Company will use all Ads in strict compliance with these Terms
and any written instructions provided on the IO.

f. Ad Tags. When applicable, Third Party Ad Server tags will be implemented so
that they are functional in all aspects.

g. Trademark Usage. Media Company, on the one hand, and Agency and Advertiser,
on the other, will not use the other’s trade name, trademarks, logos, or Ads in
any public announcement (including, but not limited to, in any press release)
regarding the existence or content of these Terms or an IO without the other’s
prior written approval.

h. The Advertising Services include the display and publication of Advertising
Materials together with the applicable Media Company Numbers on Media
Company-designated online or offline media, which may be developed or customized
for Advertiser (such as proxy web sites and business profile pages hosted on
Advertiser-approved vanity URLs registered by Media Company, among others),
Media Company-owned or operated media (such as business information and local
search Web sites, among others) or websites or other media including without
limitation mobile-based and print media owned or operated by Media Company’s
distribution partners and affiliates through which Media Company makes the
Advertising Services available (each third party distribution partner or
affiliate being referred to herein as “Distribution Partner”) (collectively,
“Media Company Network”). The Advertising Materials may be placed or delivered
on any Web site or other media throughout the Media Company Network provided
that Agency and/or the Advertiser has previously authorized such placements in
writing (email sufficing). Media Company cannot guarantee inclusion within the
published results of any particular Distribution Partner. Agency and Advertiser
acknowledge and agree that Distribution Partners as well as Media Company
suppliers and other third party technology partners including but not limited to
Skype are third party beneficiaries to this Agreement.

X. INDEMNIFICATION

a. By Media Company. Media Company will defend, indemnify, and hold harmless
Agency, Advertiser, and each of its Affiliates and Representatives from damages,
liabilities, costs, and expenses (including reasonable attorneys’ fees)
(collectively, “Losses”) resulting from any claim, judgment, or proceeding
(collectively, “Claims”) brought by a Third Party and resulting from (i) Media
Company’s alleged breach of Section XII or of Media Company’s representations
and warranties in Section XIV(a), (ii) Media Company’s display or delivery of
any Ad in breach of Section II(a) or Section IX(e), or (iii) Advertising
Materials provided by Media Company for an Ad (and not by Agency, Advertiser,
and/or each of its Affiliates and/or Representatives) (“Media Company
Advertising Materials”) that: (A) violate any applicable law, regulation,
judicial or administrative action, or the right of a Third Party; or (B) are
defamatory or obscene. Notwithstanding the foregoing, Media Company will not be
liable for any Losses resulting from Claims to the

extent that such Claims result from (1) Media Company’s customization of Ads or
Advertising Materials based upon detailed specifications, materials, or
information provided by the Advertiser, Agency, and/or each of its Affiliates
and/or Representatives, or (2) a user viewing an Ad outside of the targeting set
forth on the IO, which viewing is not directly attributable to Media Company’s
serving such Ad in breach of such targeting. . The foregoing indemnification
does not cover Advertiser’s use of Recorded Call Services for which Advertiser
is solely responsible.

b. By Advertiser. Advertiser will defend, indemnify, and hold harmless Media
Company, each of its Affiliates and Representatives, and its third party
technology partners including but not limited to Skype from Losses resulting
from any Claims brought by a Third Party resulting from (i) Advertiser’s alleged
breach of Section XII or of Advertiser’s representations and warranties in
Section XIV(a), (ii) Advertiser’s violation of Policies (to the extent the terms
of such Policies have been provided (e.g., by making such Policies available by
providing a URL) via email or other affirmative means, to Agency or Advertiser
at least 14 days prior to the violation giving rise to the Claim), (iii) the
content or subject matter of any Ad or Advertising Materials to the extent used
by Media Company in accordance with these Terms or an IO; or any Advertiser use
of Recorded Call Services in violation of the applicable terms and conditions.

c. By Agency. Agency represents and warrants that it has the authority as
Advertiser’s agent to bind Advertiser to these Terms and each IO, and that all
of Agency’s actions related to these Terms and each IO will be within the scope
of such Agency. Agency will defend, indemnify, and hold harmless Media Company
and each of its Affiliates and Representatives from Losses resulting from
(i) Agency’s alleged breach of the foregoing sentence, or (ii) Claims brought by
a Third Party alleging that Agency has breached its express, Agency-specific
obligations under Section XII.

d. Procedure. The indemnified party(s) will promptly notify the indemnifying
party of all Claims of which it becomes aware (provided that a failure or delay
in providing such notice will not relieve the indemnifying party’s obligations
except to the extent such party is prejudiced by such failure or delay), and
will: (i) provide reasonable cooperation to the indemnifying party at the
indemnifying party’s expense in connection with the defense or settlement of all
Claims; and (ii) be entitled to participate at its own expense in the defense of
all Claims. The indemnified party(s) agrees that the indemnifying party will
have sole and exclusive control over the defense and settlement of all Claims;
provided, however, the indemnifying party will not acquiesce to any judgment or
enter into any settlement, either of which imposes any obligation or liability
on an indemnified party(s) without its prior written consent.

XI. LIMITATION OF LIABILITY

Except as expressly provided in this Agreement, Media Company makes no
representation with respect to Advertiser’s use of the Recorded Call Message
functionality, any call recording, or Advertiser use of consumer information
that may be provided by Media Company. Except as expressly provided in this
Agreement, Media Company has not made any

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

promise, affirmation of fact, or provided any description or sample pertaining
to the quality, specifications, or performance of the Advertising Services.
Therefore, to the fullest extent permitted by law, except as expressly provided
in this Agreement, MEDIA COMPANY AND ITS THIRD PARTY VENDORS AND TECHNOLOGY
PARTNERS INCLUDING BUT NOT LIMITED TO SKYPE DISCLAIM ALL WARRANTIES, EXPRESS AND
IMPLIED, INCLUDING WITHOUT LIMITATION: AGAINST INFRINGEMENT; SATISFACTORY
QUALITY; MERCHANTABILITY; AND FITNESS FOR A PARTICULAR PURPOSE. MEDIA COMPANY
MAY IN ITS SOLE DISCRETION REMOVE ANY DATA FROM ITS SERVERS AT ANY TIME FOR ANY
REASON. Media Company also disclaims any warranty arising by usage of trade,
course of dealing, or course of performance. Furthermore, except as expressly
provided in this Agreement, Company disclaims all guarantees regarding
positioning, levels, quality, or timing of: (i) costs per advertising activity;
(ii) advertising activity rates or volume of Calls; (iii) availability and
delivery of Ads; (iv) conversions or other results for any Ads; (v) the
availability, accuracy, security, usefulness, interoperability or content of any
data provided or acquired hereunder, including without limitation third party
data, Distribution Partner data and consumer data; and (vi) the placement of Ads
within the Media Company Network. Excluding the parties obligations under
Section X damages that result from a breach of Section XII, or intentional
misconduct by Agency, Advertiser, or Media Company, in no event will Media
Company and its suppliers and its third party technology partners including but
not limited to Skype on the one hand or Agency or Advertiser on the other hand
be liable for any consequential, indirect, incidental, punitive, special, or
exemplary damages whatsoever, including, but not limited to, damages for loss of
profits, business interruption, loss of information, and the like, incurred by
another party arising out of an IO, even if such party has been advised of the
possibility of such damages.

XII. NON-DISCLOSURE, DATA OWNERSHIP, PRIVACY AND LAWS

a. Definitions and Obligations. “Confidential Information” will include (i) all
information marked as “Confidential,” “Proprietary,” or similar legend by the
disclosing party (“Discloser”) when given to the receiving party (“Recipient”);
and (ii) information and data provided by the Discloser, which under the
circumstances surrounding the disclosure should be reasonably deemed
confidential or proprietary. Without limiting the foregoing, Discloser and
Recipient agree that each Discloser’s contribution to IO Details (as defined
below) shall be considered such Discloser’s Confidential Information. Recipient
will protect Confidential Information in the same manner that it protects its
own information of a similar nature, but in no event with less than reasonable
care. Recipient shall not disclose Confidential Information to anyone except an
employee, agent, Affiliate, or third party who has a need to know same, and who
is bound by confidentiality and non-use obligations at least as protective of
Confidential Information as are those in this section. Recipient will not use
Discloser’s Confidential Information other than as provided for on the IO.

b. Exceptions. Notwithstanding anything contained herein to the contrary, the
term “Confidential Information” will not include information which: (i) was
previously known to Recipient; (ii) was or becomes generally available to the
public through no fault of Recipient; (iii) was rightfully in Recipient’s
possession free of any obligation of confidentiality at, or prior to, the time
it was communicated to Recipient by Discloser; (iv) was developed by employees
or agents of Recipient independently of, and without reference to, Confidential
Information; or (v) was communicated by Discloser to an unaffiliated third party
free of any obligation of confidentiality. Notwithstanding the foregoing, the
Recipient may disclose Confidential Information of the Discloser in response to
a valid order by a court or other governmental body, as otherwise required by
law or the rules of any applicable securities exchange, or as necessary to
establish the rights of either party under these Terms; provided, however, that
both Discloser and Recipient will stipulate to any orders necessary to protect
such information from public disclosure.

c. Additional Definitions. As used herein the following terms shall have the
following definitions:

i “User Volunteered Data” is personally identifiable information collected from
individual users by Media Company during delivery of an Ad pursuant to the IO,
but only where it is expressly disclosed to such individual users that such
collection is solely on behalf of Advertiser.

ii. “IO Details” are details set forth on the IO but only when expressly
associated with the applicable Discloser, including, but not limited to, Ad
pricing information, Ad description, Ad placement information, and Ad targeting
information.

iii. “Performance Data” is data regarding a campaign gathered during delivery of
an Ad pursuant to the IO (e.g., number of impressions, interactions, and header
information), but excluding Site Data or IO Details.

iv. “Site Data” is any data that is (A) preexisting Media Company data used by
Media Company pursuant to the IO; (B) gathered pursuant to the IO during
delivery of an Ad that identifies or allows identification of Media Company,
Media Company’s Site, brand, content, context, or users as such; or (C) entered
by users on any Media Company Site other than User Volunteered Data.

v. “Collected Data” consists of IO Details, Performance Data, and Site Data.

vi. “Repurposing” means retargeting a user or appending data to a non-public
profile regarding a user for purposes other than performance of the IO.

vii. “Aggregated” means a form in which data gathered under an IO is combined
with data from numerous campaigns of numerous Advertisers and precludes
identification, directly or indirectly, of an Advertiser.

d. Use of Collected Data.

i. Unless otherwise authorized by Media Company, Advertiser will not: (A) use
Collected Data for Repurposing; provided, however, that Performance Data may be
used for Repurposing so long as it is not joined with any IO Details or Site
Data; (B) disclose IO Details of Media Company or Site Data to any Affiliate or
Third Party except as set forth in Section XII(d)(iii).

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ii. Unless otherwise authorized by Agency or Advertiser, Media Company will not:
(A) use or disclose IO Details of Advertiser, Performance Data, or a user’s
recorded view or click of an Ad, each of the foregoing on a non-Aggregated
basis, for Repurposing or any purpose other than performing under the IO,
compensating data providers in a way that precludes identification of the
Advertiser, or internal reporting or internal analysis; or (B) use or disclose
any User Volunteered Data in any manner other than in performing under the IO.
For purposes of this Agreement “Personal Information” shall mean personally
identifiable or other personal records or information. Without limiting any
other provision of this Agreement, each party shall retain all right, title and
interest in and to its Confidential Information, including all intellectual
property rights inherent therein or appurtenant thereto. For the avoidance of
doubt, the parties acknowledge and agree that Confidential Information includes
User Volunteered Data, including, without limitation, call-related, caller
related and call-receiver related Personal Information, that may be included in
the Data processed under this Agreement that each of the parties shall treat
such Confidential Information in accordance with the terms of this Section, in
addition to, without limiting, the requirements that each of the parties has
with respect to the Data generally under this Agreement and applicable law.

iii. Advertiser, Agency, and Media Company (each a “Transferring Party”) will
require any Third Party or Affiliate used by the Transferring Party in
performance of the IO on behalf of such Transferring Party to be bound by
confidentiality and non-use obligations at least as restrictive as those on the
Transferring Party, unless otherwise set forth in the IO.

e. User Volunteered Data. All User Volunteered Data is the property of
Advertiser, is subject to the Advertiser’s posted privacy policy, and is
considered Confidential Information of Advertiser. Any other use of such
information will be set forth on the IO and signed by both parties.

f. Privacy Policies. Agency, Advertiser, and Media Company will post on their
respective Web sites their privacy policies and adhere to their privacy
policies, which will abide by applicable laws. Failure by Media Company, on the
one hand, or Agency or Advertiser, on the other, to continue to post a privacy
policy, or non-adherence to such privacy policy, is grounds for immediate
cancellation of the IO by the other party.

g. Compliance with Law. Agency, Advertiser, and Media Company will at all times
comply with all federal, state, and local laws, ordinances, regulations, and
codes which are applicable to their performance of their respective obligations
under the IO.

h. Agency Use of Data. Agency will not: (i) use Collected Data unless Advertiser
is permitted to use such Collected Data, nor (ii) use Collected Data in ways
that Advertiser is not allowed to use such Collected Data. Notwithstanding the
foregoing or anything to the contrary herein, the restrictions on Advertiser in
Section XII(d)(i) shall not prohibit Agency from (A) using Collected Data on an
Aggregated basis for internal media planning purposes only (but not for

Repurposing), or (B) disclosing qualitative evaluations of Aggregated Collected
Data to its clients and potential clients, and Media Companies on behalf of such
clients or potential clients, for the purpose of media planning.

i. Advertiser may not remove or export from Advertiser’s jurisdiction or allow
the export or re-export of the Advertising Services or anything related thereto
in violation of any applicable export control or similar restrictions, laws or
regulations. Company is not a telephone company. Media Company purchases
telecommunications services and uses such services to provide enhanced service
products to Advertiser. If at any time Media Company’s right to allocate Media
Company Numbers or otherwise provide the Advertising Services to Advertiser is
impaired or regulated by any governmental or quasi-governmental entity,
including, without limitation, the U.S. Federal Trade Commission, the U.S.
Federal Communications Commission or any state public utility commission, Media
Company shall have the right to terminate, suspend or amend this Agreement
automatically upon written notice and Media Company shall have no liability or
obligation to Advertiser of any kind arising out of such a termination,
suspension or change in Advertising Services, as the case may be.

XIII. THIRD PARTY AD SERVERS (Applicable if 3rd Party Server Is Used)

Not applicable

XIV. MISCELLANEOUS

a. Necessary Rights. Media Company represents and warrants that Media Company
has all necessary permits, licenses, and clearances to sell the Deliverables
specified on the IO subject to these Terms. Advertiser represents and warrants
that Advertiser has all necessary licenses and clearances to use the content
contained in the Ads and Advertising Materials as specified on the IO and
subject to these Terms, including any applicable Policies.

b. Assignment. Neither Agency nor Advertiser may resell, assign, or transfer any
of its rights or obligations hereunder, and any attempt to resell, assign, or
transfer such rights or obligations without Media Company’s prior written
approval will be null and void. All terms and conditions in these Terms and each
IO will be binding upon and inure to the benefit of the parties hereto and their
respective permitted transferees, successors, and assigns.

c. Entire Agreement. Each IO (including the Terms) will constitute the entire
agreement of the parties with respect to the subject matter thereof and
supersede all previous communications, representations, understandings, and
agreements, either oral or written, between the parties with respect to the
subject matter of the IO. The IO may be executed in counterparts, each of which
will be an original, and all of which together will constitute one and the same
document.

d. Conflicts; Governing Law; Amendment. In the event of any inconsistency
between the terms of an IO and these Terms, the terms of the IO will prevail.
All IOs will be governed by the laws of the State of New York. Media Company and
Agency (on behalf of itself and Advertiser) agree that any claims, legal
proceedings, or

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

litigation arising in connection with the IO (including these Terms) will be
brought solely in New York, and the parties consent to the jurisdiction of such
courts. No modification of these Terms will be binding unless in writing and
signed by both parties. If any provision herein is held to be unenforceable, the
remaining provisions will remain in full force and effect. All rights and
remedies hereunder are cumulative.

e. Notice. Any notice required to be delivered hereunder will be deemed
delivered three days after deposit, postage paid, in U.S. mail, return receipt
requested, one business day if sent by overnight courier service, and
immediately if sent electronically or by fax. All notices to Media Company and
Agency will be sent to the contact as noted on the IO with a copy to the Legal
Department. All notices to Advertiser will be sent to the address specified on
the IO.

f. Survival. Sections III, VI, X, XI, XII, and XIV will survive termination or
expiration of these Terms, and Section IV will survive for 30 days after the
termination or expiration of these Terms. In addition, each party will promptly
return or destroy the other party’s Confidential Information upon written
request and remove Advertising Materials and Ad tags upon termination of these
Terms.

g. Headings. Section or paragraph headings used in these Terms are for reference
purposes only, and should not be used in the interpretation hereof.

h. This Agreement is not intended to, and shall not affect, ownership by either
party of, or rights of either party in, any of its intellectual property rights,
content, products and services, and nothing set forth in this Agreement shall be
construed as the assignment or transfer of any ownership rights in any of the
foregoing from one party to the other. Any Collected Data collected or created
hereunder during the Term and through Advertiser’s account, that is specific to
Advertiser is the intellectual property of Advertiser (collectively, the
“Advertiser Data”) . Neither party’s performance according to the terms and
conditions of this Agreement will in any way broaden the intellectual property
rights of the other party. Both parties reserve all rights not expressly
granted.

 

Resolution Media Inc. Signature  

/s/

Marchex Sales, Inc. Signature  

/s/ Brendhan Hight

  Brendhan Hight, President Date   9/7/10

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.